DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 6/22/21.  Claims 12-13, 16, and 22-24 were amended; claims 1-11, 18, and 21 were cancelled.  Claims 12-17, 19-20, and 22-24 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 8 of Remarks, filed 6/22/21, with respect to the objections to claims 22-23 have been fully considered and are persuasive.  The objections to claims 22-23 have been withdrawn. 
4.	Applicant’s arguments, see pages 8-10 of Remarks, filed 6/22/21, with respect to the rejections of claims 12-17, 19-20, and 22-24 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 12-17, 19-20, and 22-24 under 35 U.S.C. 112(b) have been withdrawn. 
Allowable Subject Matter
5.	Claims 12-17, 19-20, and 22-24 allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	As noted by Applicant in page 7 of Remarks, independent claim 12 was amended to incorporate the previously indicated allowable subject matter from (now canceled) claim 21 and (now canceled) intervening claim 18.  In particular, none of the available prior art teaches or fairly suggests the claimed feature wherein “a jet direction Admitted State of the Art by applicant, FR2839032 to Creunier, US2008/0000508A1 to Lee, DE3802409 to Helmut) is/are able to remedy said deficient feature of claim 12.  For at least the above reasons, independent claim 12 (and therefore dependent claims 12-17, 19-20, and 22-24) are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711